Opimos by
Wickham, J.,
In this case the court below set aside the report of road viewers, on the ground that the viewers did not begin their work at the place mentioned in their posted notices, thus misleading parties in interest.
Manifestly this is an interlocutory and not a final' order. The main proceedings are undetermined in the court below. The appeal, therefore, was prematurely taken. In Road in Kiskiminitas Tp., 32 Pa. 9, the viewers’ report was set aside for excessive damages. In Road from Bough Street, etc., 2 S. & R. 418, the same action was taken, with the report of re-reviewers, because of its uncertainty. In each ease the Supreme Court quashed the certiorari, for the reason that the order of the court below was merely interlocutory and did not finally determine the fate of the road. This appeal is subject to the same rule.
Appeal quashed for reason above given.